      Case 2:21-cv-00096-WHA-KFP Document 3 Filed 03/11/21 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

JAMES M. BROADHEAD,                            )
AIS #224802,                                   )
                                               )
            Plaintiff,                         )
                                               )
v.                                             )       CASE NO. 2:21-CV-96-WHA-KFP
                                               )
K. TURNER, et al.,                             )
                                               )
            Defendants.                        )

                                           ORDER

        On February 18, 2021, the Magistrate Judge entered a Recommendation (Doc.

 #2) to which no timely objections have been filed. Upon an independent review of the

 file and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2.     This case is dismissed without prejudice for Plaintiff’s failure to pay the full

filing and administrative fees upon the initiation of this case.

       A separate Final Judgment will be entered.

       DONE this 11th day of March, 2021.



                                /s/ W. Harold Albritton
                                SENIOR UNITED STATES DISTRICT JUDGE
